Citation Nr: 0805157	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  He has reported subsequent periods of unverified 
service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.


FINDING OF FACT

A knee disability was not shown during service or for many 
years thereafter, and the competent and probative medical 
evidence does not establish an etiology for the veteran's 
current disability during or within one year of service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated 
during active duty, or within a presumptive period.  
38 U.S.C.A. § 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in February 2005, prior to its 
initial adjudication of this claim.

Although the veteran was not provided pre-adjudicative notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability for which service 
connection is sought, such notice was sent in March 2006 and 
the case was subsequently readjudicated in November 2006.  
So, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Regardless, 
as explained below, the Board has determined that service 
connection is not warranted for the veteran's bilateral knee 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide pre-
adjudicative notice with respect to those elements of the 
claim was no more than harmless error.

In hearing testimony from September 2007, the veteran 
indicated that he had service in the National Guard for a 
period following service with the regular Army.  However, he 
also said that he did not seek treatment for any disability 
during that time, so there is no basis for conducting 
additional development to obtain records which do not exist.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
this claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of this claim was insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394 
(1993).  Accordingly, the Board will address the merits of 
the claim.



General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service medical records are negative for any knee disability.  
Following separation, the first medical evidence of disease 
or injury involving either knee is in a private physician's 
letter referring to treatment for a left knee disability in 
October 1993.  The first evidence of a right knee disability 
is a report from a private hospital dated July 1994, which 
refers to a popliteal cyst and meniscal tear.  In 
correspondence and medical records associated with this 
injury, the onset of this condition is stated as December 
1993.  So, the first treatment for either knee occurs over 28 
years following the veteran's discharge from service.  
Accordingly, there is no evidence establishing chronicity 
between the veteran's claimed bilateral knee disabilities and 
service and no evidence of arthritis within a presumptive 
period following separation.

As noted in private treatment records from October 2007, the 
veteran is diagnosed with advanced degenerative arthritis of 
both knees.  So, a current knee disability is well 
established by the evidence.

In May 2005, the veteran underwent a VA orthopedic 
examination.  His claims file was reviewed and pertinent past 
service and medical history was discussed.  After a 
comprehensive physical examination of both knees, the veteran 
was found to have genu varum and arthralgia, as well as 
residuals of arthroscopic surgery.  Based on this examination 
and review, the examiner opined that the veteran's current 
knee condition is not due to service.  In support of this 
opinion, the examiner noted no documented treatment for a 
knee disability in the veteran's records and a history 
significant for prior workman's compensation claims.

In April 2006, the veteran was accorded a second VA 
examination for his knees.  Again, the claims file was 
reviewed and pertinent past service and medical history was 
discussed.  Upon physical examination, the veteran was found 
to have tri-compartmental degenerative arthritis in both 
knees.  Based on his examination and review of the veteran's 
history, the examiner found that the veteran did injure his 
knees in service, but such condition resolved.  It appears 
that this statement is based solely on the veteran's self-
reported history, light of the lack of supporting evidence in 
the service medical records.  See Leshore v. Brown, 8 Vet. 
App. 406, 410 (1995).  Notwithstanding this determination, 
the examiner opined that the veteran's bilateral knee 
disabilities are not related to parachute jumps, or parachute 
training.  Noting a lack of evidence of a knee problem at 
separation, the examiner then opined that the veteran's 
current bilateral knee disability was not caused by 
activities in the military service.  He added that he did not 
feel there was sufficient trauma during the Dominican 
Republic conflict to cause diffuse degenerative changes found 
currently.  The examiner noted the post-service industrial 
accidents which occurred in the 1990s, involving both knees, 
and for which the veteran filed workman's compensation 
claims.  This is the most probative evidence of record and it 
establishes that there is no relationship between the 
veteran's current disability and active duty.

The veteran has contended through various correspondence and 
September 2007 hearing testimony, that he was injured in 1965 
when he jumped out of a military vehicle onto both knees.  He 
stated this occurred while he was being fired upon while 
engaged in operations in the Dominican Republic.  In support 
of this contention, the veteran's representative stated in 
his hearing that consideration should be given to evidentiary 
considerations accorded to combat veterans.  See 38 C.F.R. 
§ 3.304(d).  The Board observes that there is no evidence of 
record that the veteran was ever engaged in combat.  The 
veteran did earn a Parachutist Badge and had an infantry 
military occupational specialty.  However, he has not 
received any medals such as the Combat Infantry Badge or The 
Purple Heart Medal, which would indicate combat 
participation.  The Board notes that operation Power Pack 
took place in the Dominican Republic beginning in April 1965 
and lasting until well after the veteran's June 1965 
discharge.  The veteran's DD Form 214, however, does not show 
foreign or sea service and there is no evidence supporting 
the veteran's contention that he participated in this combat 
in the Dominican Republic.  Moreover, the veteran's claimed 
combat injury would have occurred immediately prior to his 
separation and there is no evidence of a knee disability in 
his May 1965 separation examination.  Even if such combat 
injury is conceded, service connection is not in order 
because there is no competent medical evidence linking his 
current bilateral knee disability to any event during or 
within one year of active duty service.  Rather the evidence 
clearly points to a post-service onset.

Speaking more generally, the veteran contends that he has 
sustained a bilateral knee disability through jumping from 
vehicles and airplanes, and also as a result of the rigors of 
exercising in combat boots.  In this case, nothing on file 
shows the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion either.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Also, 
in a January 1997 statement made by the veteran in 
conjunction with an independent medical examination for a 
state workman's compensation claim, the veteran stated that 
he did not have difficulty or problems with his right knee 
prior to December 1993.  This statement, along with numerous 
medical records which reflect no indication of a link between 
service and the onset of knee symptoms, contradict his 
current contentions, and is probative evidence against his 
claim.

For these reasons and bases, the claim for service connection 
for a bilateral knee disability must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


